Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 19) “a plurality of exercise devices connected to a network, the plurality of exercise devices enabling a plurality of users to participate in a previously recorded on-demand exercise class led by at least one instructor, wherein the on-demand exercise class includes exercise content and points in time for collecting activity information associated with users' exercise during at least a portion of the on-demand exercise class, the points in time enable synchronization of the collected activity information; sensors associated with the plurality of exercise devices, the sensors to measure physical activity associated with the users' exercise; and a control station to synchronize users' live activity information during [[a]] live sessions of the on-demand exercise class by: providing the exercise content and the points in time to the plurality of exercise devices during the live sessions of the on-demand exercise class; collecting the live activity information during the live sessions of the on-demand exercise class based on the points in time; synchronizing the live activity information collected during the live sessions of the on-demand exercise class according to the points in 
Providing streaming exercise class is well known in the art. For instance, Hurwitz et al. (2008/0015089) in view of Baccarella-Garcia (2011/0224999) teaches providing streaming exercise class. However, Hurwitz in view of Baccarella-Garcia is silent on “a plurality of exercise devices connected to a network, the plurality of exercise devices enabling a plurality of users to participate in a previously recorded on-demand exercise class led by at least one instructor, wherein the on-demand exercise class includes exercise content and points in time for collecting activity information associated with users' exercise during at least a portion of the on-demand exercise class, the points in time enable synchronization of the collected activity information; sensors associated with the plurality of exercise devices, the sensors to measure physical activity 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.